Citation Nr: 0100025	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-18 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), prior to April 2, 1999.

2.  Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1980.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
which granted service connection for PTSD and assigned a 30 
percent evaluation effective May 27, 1997.  Thereafter, the 
veteran's file was transferred to the VA Regional Office (RO) 
in Cleveland, Ohio.  

The appeal was docketed at the Board in 1999.  In November 
1999, a hearing was held before a hearing officer in 
Cincinnati, Ohio, and the hearing officer's decision was 
entered in November 1999, which increased the evaluation for 
PTSD to 50 percent effective April 2, 1999.


FINDINGS OF FACT

1.  The manifestations of the veteran's service-connected 
PTSD, prior to April 2, 1999, included "fair to poor" 
judgment, with logical and coherent speech, an appropriate 
affect and without ascertained chronic sleep impairment.

2.  Current manifestations of the veteran's service-connected 
PTSD include "soft" speech, logical and goal-directed thought 
processes, and a "mildly blunted" affect; the veteran's 
appearance is described as being "well kept", and sleep 
impairment of chronic derivation is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating for PTSD in excess of 30 
percent, prior to April 2, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

2.  The criteria for a current rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duty to assist in the development 
of this claim has been met.  The veteran has been pertinently 
examined by VA on several occasions and relevant treatment 
records have been obtained.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for PTSD, for which the RO 
has assigned a 50 percent rating (with a 30 percent rating 
having been in effect from May 27, 1997 through April 1, 
1999) under the provisions of Diagnostic Code 9411 of the 
Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.


I. Rating for PTSD in Excess of 30 Percent, Prior to April 2, 
1999

Pursuant to Diagnostic Code 9411 of VA's Rating Schedule, 38 
C.F.R. Part 4, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

The veteran asserts that he is frequently tense.  He further 
indicates that he has significant short term memory loss.  He 
also states that he experiences frequent combat-related 
nightmares.  In this regard, findings obtaining on mental 
status examination, accomplished in conjunction with the 
veteran's hospitalization at a VA facility in July 1997, 
included speech which was "logical and coherent".  His mood 
was described as being "anxious"; his affect was 
"appropriate".  He was oriented in three spheres, and his 
memory was described as being "intact".  The pertinent 
diagnosis was PTSD.

When he was examined by VA in May 1998, the veteran alluded 
to a number of stressful incidents, including having to 
recover corpses, which had transpired while he was stationed 
in Southeast Asia.  He indicated that he was then employed as 
a nurse at a VA facility.  On mental status examination, the 
veteran was described as being "very depressed and anxious".  
He felt that his impulse control was "not very good"; 
judgment and insight were described as being, in each 
instance, "fair to poor."  The pertinent diagnosis was PTSD.

When he was seen for VA outpatient therapy in March 1999, the 
veteran indicated that he was sleeping poorly, despite having 
a physical feeling of overwhelming fatigue.  He related that 
he was generally "on edge."  

In considering the veteran's claim for a rating in excess of 
30 percent for PTSD, prior to April 2, 1999, the Board is of 
the opinion, in light of the reasoning advanced hereinbelow, 
that his temporally assigned (i.e., as in effect from May 27, 
1997 through April 1, 1999) 30 percent rating was fully 
appropriate.  In reaching this conclusion, the Board would 
point out that, based on the report of his mental status 
examination while he was hospitalized at a VA facility in 
July 1997, his speech was then described as being "logical 
and coherent", in contradistinction to the requisite 
circumlocutory or stereotypical speech which (if present) 
would otherwise be characteristic of disability warranting a 
50 percent rating under the above-cited criteria.  In 
addition, while a "flattened" affect, if present, would in 
such event be characteristic of disability warranting a 50 
percent rating under the above-cited criteria, the veteran's 
affect was specifically found to be "appropriate" when he was 
examined by VA in May 1998.  To be sure, judgment which is 
"impaired" is representative of such pertinent disability as 
to warrant a 50 percent rating, and in fact the veteran's 
judgment, when he was examined by VA in May 1998, was 
described as being "fair to poor."  At he same time, however, 
while the veteran, when seen for VA outpatient therapy in 
March 1999, at that time related that he was sleeping poorly, 
the Board would respectfully point out that, even if his 
problematic sleep constituted sleep impairment of chronic 
derivation, it would still only be independently 
characteristic of pertinent disablement commensurate with a 
30 percent rating, identical to the veteran's temporally 
assigned (i.e., through April 2, 1999) evaluation.  In light 
of the foregoing observations, then, the Board is well 
persuaded that a rating in excess of 30 percent for the 
veteran's service-connected PTSD, prior to April 2, 1999, was 
not in order.  38 U.S.C.A. § 1155; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

II.  Rating in Excess of 50 Percent for PTSD

When he was seen for VA outpatient therapy on April 2, 1999, 
the veteran's  thought processes were described as being 
"logical and goal-directed"; medication ("Serzone") was 
prescribed to combat problems including depression and 
irritability; he reported experiencing increased flashbacks, 
though his involvement in a marital dispute was cited as a 
factor in the same.  The veteran was continuing to take 
medication to aid in sleeping.  When he was seen for VA 
outpatient treatment in September 1999, the veteran was 
apparently working only one day per week; his insight and 
judgment were each described as being "good"; he continued to 
take medication to promote sleep.

When he was examined by VA in October 1999, at which time the 
veteran was working one day per week as a nurse, he indicated 
that he was tense most of the time.  On mental status 
examination, he was described as being "casually dressed and 
well kept"; his speech was "soft", and his thoughts were 
"goal-directed"; his affect was described as being "mildly 
blunted".  The pertinent diagnosis was PTSD.  The examiner 
further indicated that the veteran's PTSD-related 
symptomatology occasioned "at least a mild to moderate impact 
on his social and occupational functioning."  

In November 1999, the veteran was psychologically evaluated 
by VA.  He was noted to have presented with what was 
described as "a saddened expression".  He was administered 
psychological tests including the Minnesota Multiphasic 
Personality Inventory (MMPI).  On mental status examination, 
the veteran's "overall presentation was not significantly 
different from that" shown on the October 1999 VA 
examination.  The psychologist indicated that the veteran's 
MMPI results were typical "of someone in significant 
emotional distress".  The veteran was also noted to have 
anger outbursts and to exhibit irritability.  The pertinent 
diagnosis was PTSD.

In considering the veteran's claim for a rating in excess of 
50 percent for his service-connected PTSD, the Board is of 
the opinion, owing to the reasoning advanced hereinbelow, 
that his presently assigned 50 percent rating is proper.  In 
reaching this conclusion, the Board would point out that 
while even circumlocutory or stereotypical speech would (if 
present) still only be characteristic of disability 
warranting a 50 percent rating under the above-cited revised 
criteria, there was no indication that the veteran's speech 
was of such character but, rather, when he was examined by VA 
in October 1999, it was merely described as being "soft".  
Further, since the veteran's affect was described on the same 
VA examination as being only "mildly blunted", it is, at 
most, merely representative of such affect (i.e., "flattened 
affect") as is commensurate with a 50 percent rating, the 
same as that presently assigned.  In addition, the Board 
cannot overlook that while impaired abstract thinking (if 
shown) is still only typical of such disablement as would 
warrant a 50 percent rating, the veteran's thought processes 
were described, when he was seen for VA outpatient therapy in 
early April 1999, as being "logical and goal-directed".  
Moreover, while neglect of personal appearance and hygiene 
would, if evident, be suggestive of disability warranting a 
70 percent rating, the veteran was noted (in reference to his 
overall appearance) to be "well kept" on the occasion of his 
examination by VA in October 1999.  Finally, while the Board 
is cognizant that the veteran apparently continues to take 
medication to aid him in sleeping, it would nevertheless 
point out that even chronic sleep impairment (if in fact 
present) due to his PTSD is independently indicative of 
disability warranting only a 30 percent rating.  Given the 
foregoing observations, then, and in the apparent absence of 
any pertinent manifestation independently representative of a 
70 percent disability rating under the above-cited rating 
criteria, the Board is persuaded that a rating for PTSD in 
excess of 50 percent is not in order.  38 C.F.R. § 4.130.

In determining that entitlement to higher ratings for the 
veteran's service-connected PTSD are not warranted, the Board 
has given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected PTSD more closely approximate those 
required for ratings higher than those assigned.  38 U.S.C.A. 
§ 1155; Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board has, in addition, with respect to the two issues 
addressed above, considered the discussion advanced by the 
United States Court of Appeals for Veterans Claims in 
Fenderson v. West, 12 Vet. App. 119 (1999), wherein it 
indicated that, especially when there was a long duration 
between a claimant's original claim for service connection 
and the assignment of an original rating, separate 
("staged") ratings may be assigned with respect to original 
claims for distinct separate periods of time during the 
appeal period based on the facts found.  However, the first 
issue addressed by the Board hereinabove implicated, 
significantly, compensation payable from the date of the 
veteran's related original claim (i.e., May 1997) and the 
latter issue so addressed bears on compensation payable to 
the present time.  Given such consideration, and following 
the Board's longitudinal scrutiny of the pertinent 
evidentiary record, the Board is of the view that staged 
ratings are in effect and the evidence does not support any 
change in the ratings so assigned.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran has 
offered no objective evidence that impairment traceable to 
his service-connected PTSD plays a role in his current 
(albeit part-time) working status to a degree greater than 
that contemplated by the regular schedular standards which, 
as noted above, contemplate impairment in earning capacity in 
civil occupations.  Therefore, an exceptional or unusual 
disability picture (i.e., one where the veteran's currently 
assigned pertinent rating is found to be inadequate) is not 
presented.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.


ORDER

A rating in excess of 30 percent for post-traumatic stress 
disorder, prior to April 2, 1999, is denied.

A rating in excess of 50 percent for post-traumatic stress 
disorder, effective April 2, 1999, is denied.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

